NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KOFI OBENG-AMPONSAH,                            No. 19-55476

                Plaintiff-Appellant,            D.C. No. 5:16-cv-01054-R-AFM

 v.
                                                MEMORANDUM*
TIM GENOVESE, as an individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   R. Gary Klausner, District Judge, Presiding**

                             Submitted June 2, 2020***

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Kofi Obeng-Amponsah appeals pro se from the district court’s judgment

dismissing his action alleging race discrimination under the Fair Housing Act and

other federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The judgment on appeal was entered by District Judge Manuel L.
Real, who passed away prior to the notice of appeal being filed.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a dismissal pursuant to Federal Rule of Civil

Procedure 41(b). Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We

reverse and remand.

      The district court sua sponte dismissed Obeng-Amponsah’s action as a

sanction eight days after the amended complaint was due. However, the district

court failed to consider less drastic alternatives to dismissal with prejudice and

failed to warn Obeng-Amponsah that the action would be dismissed if he failed to

comply with the court’s order. See id. at 1260 (dismissal with prejudice under

Rule 41(b) “is a harsh penalty and ... should only be imposed in extreme

circumstances”); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (“The

district court need not exhaust every sanction short of dismissal before finally

dismissing a case, but must explore possible and meaningful alternatives.”); see

also Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992) (“The district judge has

an obligation to warn the plaintiff that dismissal is imminent.”) Accordingly, we

reverse the judgment and remand with instructions to reinstate the action and

accept Obeng-Amponsah’s second amended complaint for filing.

      REVERSED and REMANDED.




                                          2                                    19-55476